IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2527 Disciplinary Docket No. 3
                                         :
JOHN ANDREW KLAMO                        :   Board File No. C1-18-482
                                         :
                                         :   (Supreme Court of New Jersey, D-27
                                         :   September Term 2017)
                                         :
                                         :   Attorney Registration No. 34695
                                         :
                                         :   (Out of State)

                                      ORDER

PER CURIAM
       AND NOW, this 31st day of October, 2018, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal

discipline, John Andrew Klamo is suspended from the practice of law in the

Commonwealth of Pennsylvania for two years. He shall comply with all the provisions

of Pa.R.D.E. 217.